Exhibit 10.1

 

THE McCLATCHY COMPANY

2018 SENIOR EXECUTIVE RETENTION PLAN

(As Adopted Effective November 8, 2018)

 

1.     Purpose.  The Compensation Committee (the “Committee”) of the Board of
Directors of The McClatchy Company (“McClatchy”) has recommended and approved
the establishment of this 2018 Senior Executive Retention Plan (the “Plan”). 
The purpose of the Plan is to maintain the cohesion of the senior management
team and to motivate and reward eligible senior executive officers for continued
dedicated service.  No shareholder approval is required to give effect to the
terms of the Plan.  The Committee is responsible for administration of the Plan
and, in its sole discretion, shall make all determinations under the Plan.

 

2.     Covered Individuals.  The individuals listed on Exhibit A attached hereto
shall be participants in the Plan (the “Participants”).

 

3.     Amount of Retention Award.  If a Participant satisfies the criteria for
payment described under Section 4 below, the Participant is eligible to receive
payment of a retention award in an amount up to the maximum amount set forth
next to the Participant’s name on Exhibit A attached hereto (the “Retention
Award”).

 

4.     Payment of the Retention Award.  A Participant shall be eligible to
receive one-third (1/3) of the Participant’s Retention Award if the Participant
remains continuously employed by McClatchy or a subsidiary of McClatchy from the
date hereof (the “Effective Date”) through June 30, 2019.  A Participant shall
be eligible to receive one-third (1/3) of the Participant’s Retention Award if
the Participant remains continuously employed by McClatchy or a subsidiary of
McClatchy from the Effective Date through December 31, 2019.  A Participant
shall be eligible to receive the remaining one-third (1/3) of the Participant’s
Retention Award if the Participant remains continuously employed by McClatchy or
a subsidiary of McClatchy from the Effective Date through June 30, 2020.  Each
such date shall be a “Vesting Date.”

 

a.     Any Retention Award becoming payable as just described shall be paid in a
lump sum, less applicable withholding taxes, to the Participant entitled to such
payment as soon as reasonably practicable following the applicable Vesting Date
and the Committee’s certification that the Participant has become entitled to
payment; provided, further, that in no event will payment of any Retention Award
or portion thereof be paid later than March 15th of the calendar year following
the calendar year in which the Vesting Date occurs.

 

b.     Except as provided next, a Participant will not be entitled to receive
payment of a Retention Award or a portion thereof under this Plan if he or she
terminates employment with McClatchy and its subsidiaries on or prior to the
applicable Vesting Date.  Notwithstanding the preceding:

 

i.    A Participant shall be entitled to receive the unpaid portion of the
Retention Award, if the Participant ceases to be an employee of McClatchy and
its subsidiaries on account of death or Disability prior to the applicable
Vesting Date, in which case payment

 

1

--------------------------------------------------------------------------------



 

shall be made as soon as reasonably practicable following his or her date of
termination of employment, but in no event later than March 15th of the calendar
year following the calendar year in which the date of termination of employment
occurs; and

 

ii.   A Participant shall be entitled to receive the unpaid portion of the
Retention Award, (A) if the Participant ceases to be an employee on account of
involuntary termination without Cause, other than on account of Disability, or
resignation for Good Reason, in each case prior to the applicable Vesting Date,
and (B) if the Participant executes, delivers, and does not revoke a waiver and
release agreement, substantially in the form attached hereto as Exhibit B (with
such revisions as McClatchy may reasonably request), within 45 days of the
Participant’s termination date, in which case payment shall be made on the first
regular payroll date occurring on or after the 10th day following the lapse of
the revocation period under the waiver and release agreement.

 

5.              Definitions.

 

a.     Cause.  For purposes of this Plan, “Cause” means (i) a willful failure by
the Participant to substantially perform the duties of his or her position with
McClatchy or any subsidiary, other than a failure resulting from the
Participant’s complete or partial incapacity due to physical or mental illness
or impairment, or (ii) a willful act by the Participant which constitutes gross
misconduct and which is materially injurious to McClatchy.  No act, or failure
to act, by the Participant shall be considered “willful” unless committed
without a reasonable belief that the act or omission was in McClatchy’s best
interest.

 

b.     Good Reason.  For purposes of this Plan, “Good Reason” means, with
respect to a Participant, the occurrence of any of the following circumstances,
without the Participant’s express written consent, unless, if correctable, such
circumstances are fully corrected within 30 days of the notice of termination
given in respect thereof: (i) a material diminution in the Participant’s base
compensation; (ii) a material diminution in the Participant’s authority, duties,
or responsibilities; or (iii) a change in the geographic location at which the
Participant must perform the duties from Sacramento, California; provided
further that a resignation shall not be considered to have been on account of
Good Reason unless the Participant provides McClatchy not less than 60 days’
advance notice in writing within 90 days of the initial occurrence of the
condition that is the basis for such Good Reason and McClatchy does not correct
the condition in the time frame described above.

 

c.     Disability.  For purposes of this Plan, “Disability” means that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which has lasted, or
can be expected to last, for a continuous period of not less than six months or
which can be expected to result in death.

 

6.     Leave of Absence.  For purposes of this Plan, a Participant’s employment
does not terminate when the Participant goes on a bona fide leave of absence
that was approved by McClatchy in writing if the terms of the leave provide for
continued service crediting, or when continued service crediting is required by
applicable law.  The Participant’s employment terminates in any event when the
approved leave ends unless the Participant immediately returns

 

2

--------------------------------------------------------------------------------



 

to active employee work.  The Committee determines, in its sole discretion,
which leaves count for this purpose and when the Participant’s employment
terminates for purposes of this Plan.

 

7.     Amendment and Termination.  Except as required by applicable law, no
amendment to the Plan on or after the Effective Date will reduce the rights of
Participants to any Retention Award payable under this Plan.   The Plan shall
automatically terminate following satisfaction of any and all obligations under
the Plan.  Plan amendments will require shareholder approval only to the extent
required by applicable law.

 

3

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PARTICIPANTS

 

 

 

Participants

 

Retention Award

1.

 

Craig Forman

 

$

2,000,000

2.

 

Mark Zieman

 

$

1,059,000

3.

 

Scott Manuel

 

$

763,125

4.

 

Elaine Lintecum

 

$

733,875

5.

 

Billie McConkey

 

$

727,500

6.

 

Andrew Pergam

 

$

660,000

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

WAIVER AND GENERAL RELEASE AGREEMENT

 

This Waiver and General Release Agreement (the “Agreement”) is being entered
into between [            ] (“Employee”) and The McClatchy Company, a Delaware
corporation (the “Company”), in connection with the termination of Employee’s
employment with the Company as of [Month, Day], [Year] (the “Termination Date”),
in consideration of the retention payment (the “Retention Award”) provided to
Employee pursuant to and in accordance with The McClatchy Company 2018 Senior
Executive Retention Plan (the “Plan”).  Employee and the Company are referred to
collectively as the “Parties.”

 

1.                     General Release.  Except for any rights granted under
this Agreement, Employee, for himself, and for his heirs, assigns, executors and
administrators, hereby releases, remises and forever discharges the Company, its
parents, subsidiaries, joint ventures, affiliates, divisions, predecessors,
successors, assigns, and each of their respective directors, officers, partners,
attorneys, shareholders, administrators, employees, agents, representatives,
employment benefit plans, plan administrators, fiduciaries, trustees, insurers
and re-insurers, and all of their predecessors, successors and assigns
(collectively, the “Releasees”) of and from all claims, causes of action,
covenants, contracts, agreements, promises, damages, disputes, demands, and all
other manner of actions whatsoever, in law or in equity, that Employee ever had,
may have had, now has, or that Employee’s heirs, assigns, executors or
administrators hereinafter can, shall or may have, whether known or unknown,
asserted or unasserted, suspected or unsuspected, as a result of or related to
Employee’s employment with the Company, the termination of that employment, or
any act or omission which has occurred at any time up to and including the date
of the execution of this Release (the “Released Claims”).

 

a.             Released Claims.  The Released Claims released include, but are
not limited to, any claims for monetary damages; any claims related to
Employee’s employment with the Company or the termination thereof; any claims to
severance or similar benefits (except as provided below in Section 1.c.); any
claims to expenses, attorneys’ fees or other indemnities; any claims to options
or other interests in or securities of the Company; any claims based on any
actions or failures to act that occurred on or before the date of this
Agreement; and any claims for other personal remedies or damages sought in any
legal proceeding or charge filed with any court or federal, state or local
agency either by Employee or by any person claiming to act on Employee’s behalf
or in Employee’s interest.  Employee understands that the Released Claims may
have arisen under different local, state and federal statutes, regulations, or
common law doctrines.  Employee hereby specifically, but without limitation,
agrees to release all Releasees from any and all claims under each of the
following laws:

 

i.              Antidiscrimination laws, such as Title VII of the Civil Rights
Act of 1964, as amended, and Executive Order 11246 (which prohibit
discrimination based on race, color, national origin, religion, or sex);
Section 1981 of the Civil Rights Act of 1866 (which prohibits discrimination
based on race or color); the Americans with Disabilities Act and Sections 503
and 504 of the Rehabilitation Act of 1973 (which prohibit discrimination based
upon disability); the Age Discrimination in Employment Act, as amended, 29
U.S.C. Section 621 et seq. (which prohibits discrimination on the basis of age);
the Equal Pay Act (which prohibits

 

B-1

--------------------------------------------------------------------------------



 

paying men and women unequal pay for equal work); the California Fair Employment
and Housing Act, California Government Code Section 12900 et seq. (which
prohibits discrimination based on protected characteristics including race,
color, religion, sex, gender, sexual orientation, marital status, national
origin, language restrictions, ancestry, physical or mental disability, medical
condition, age, and denial of leave); the California Equal Pay Law (which
prohibits paying men and women unequal pay for equal work), California Labor
Code Section 1197.5; the Unruh Civil Rights Act, California Civil Code
Section 51 et seq. (which prohibits discrimination based on age, sex, race,
color, religion, ancestry, national origin, disability, medical condition,
marital status, or sexual orientation); or any other local, state or federal
statute, regulation, common law or decision concerning discrimination,
harassment, or retaliation on these or any other grounds or otherwise governing
the employment relationship.

 

ii.            Other employment laws, such as the federal Worker Adjustment and
Retraining Notification Act of 1988 and the California Worker Adjustment and
Retraining Notification Act, California Labor Code Sections 1400 et seq. (known
as WARN laws, which require advance notice of certain workforce reductions); the
Employee Retirement Income Security Act of 1974 (which, among other things,
protects employee benefits); the Fair Labor Standards Act of 1938 (which
regulates wage and hour matters); the Family and Medical Leave Act of 1993
(which requires employers to provide leaves of absence under certain
circumstances); the California Labor Code (which regulates employment and wage
and hour matters); the California Family Rights Act of 1993, California
Government Code Section 12945.1 et seq. (which requires employers to provide
leaves of absence under certain circumstances); and any other federal, state, or
local statute, regulation, common law or decision relating to employment,
reemployment rights, leaves of absence or any other aspect of employment.

 

iii.           Other laws of general application, such as federal, state, or
local laws enforcing express or implied employment agreements or other contracts
or covenants, or addressing breaches of such agreements, contracts or covenants;
federal, state or local laws providing relief for alleged wrongful discharge or
termination, physical or personal injury, emotional distress, fraud, intentional
or negligent misrepresentation, defamation, invasion of privacy, violation of
public policy or similar claims; common law claims under any tort, contract or
other theory now or hereafter recognized, and any other federal, state, or local
statute, regulation, common law doctrine, or decision regulating or regarding
employment.

 

b.             Participation in Agency Proceedings.  Nothing in this Agreement
shall prevent Employee from filing a charge (including a challenge to the
validity of this Agreement) with the Equal Employment Opportunity Commission
(the “EEOC”), the National Labor Relations Board (the “NLRB”), the California
Department of Fair Employment and Housing (the “DFEH”), or other similar
federal, state or local agency, or from participating in any investigation or
proceeding conducted by the EEOC, the NLRB, the DFEH or similar federal, state
or local agencies.  However, by entering into this Agreement, Employee
understands and agrees that Employee is waiving any and all rights to recover
any monetary relief or other personal relief as a result of any such EEOC, NLRB,
DFEH or similar federal, state or local agency proceeding, including any
subsequent legal action.  Notwithstanding the foregoing, nothing in this
Agreement prohibits or restricts Employee (or Employee’s attorney) from filing a
charge or complaint with the Securities and Exchange Commission (the “SEC”), the
Financial

 

B-2

--------------------------------------------------------------------------------



 

Industry Regulatory Authority (“FINRA”), or any other securities regulatory
agency or authority. Employee further understands that this Agreement does not
limit Employee’s ability to communicate with any securities regulatory agency or
authority or otherwise participate in any investigation or proceeding that may
be conducted by any securities regulatory agency or authority without notice to
the Company. This Agreement does not limit Employee’s right to receive an award
for information provided to the SEC staff or any other securities regulatory
agency or authority.

 

c.             Claims Not Released.  The Released Claims do not include claims
by Employee for: (1) payment of the Retention Award under the Plan; (2) vested
benefits under any the Company-sponsored benefits plan, including equity awards
under The McClatchy Company 2012 Omnibus Incentive Plan (or a successor plan);
(3) any rights for indemnification, or advancement of indemnification expenses,
under the Company’s certificate of incorporation or Bylaws; and (4) any rights
that cannot by law be released by private agreement.

 

d.             Waiver of Rights under California Civil Code Section 1542. 
Employee further acknowledges that Employee has read Section 1542 of the Civil
Code of the State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee understands that Section 1542 gives Employee the right not to release
existing claims of which Employee is not now aware, unless Employee voluntarily
chooses to waive this right.  Even though Employee is aware of this right,
Employee nevertheless hereby voluntarily waives the right described in
Section 1542 and any other statutes of similar effect, and elects to assume all
risks for claims that now exist in Employee’s favor, known or unknown, arising
from the subject matter of the Release.  Employee acknowledges that different or
additional facts may be discovered in addition to what Employee now knows or
believes to be true with respect to the matters released in this Agreement, and
Employee agrees that this Agreement will be and remain in effect in all respects
as a complete and final release of the matters released, notwithstanding any
such different or additional facts.

 

e.             No Existing Claims or Assignment of Claims.  Employee represents
and warrants that he has not previously filed or joined in any claims that are
released in this Agreement and that he has not given or sold any portion of any
claims released herein to anyone else, and that he will indemnify and hold
harmless the Company and the Releasees from all liabilities, claims, demands,
costs, expenses and/or attorneys’ fees incurred as a result of any such prior
assignment or transfer.

 

f.             Defend Trade Secrets Act.  Pursuant to 18 USC § 1833(b), an
individual may not be held liable under any criminal or civil federal or state
trade secret law for disclosure of a trade secret: (i) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law or

 

B-3

--------------------------------------------------------------------------------



 

(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Additionally, an individual suing an employer
for retaliation based on the reporting of a suspected violation of law may
disclose a trade secret to his attorney and use the trade secret information in
the court proceeding, so long as any document containing the trade secret is
filed under seal and the individual does not disclose the trade secret except
pursuant to court order.

 

g.             Acknowledgement of Legal Effect of Release.  BY SIGNING THIS
AGREEMENT, EMPLOYEE UNDERSTANDS THAT HE IS WAIVING ALL RIGHTS HE MAY HAVE HAD TO
PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE COMPANY OR THE
RELEASEES, INCLUDING, BUT NOT LIMITED TO, CLAIMS THAT IN ANY WAY ARISE FROM OR
RELATE TO EMPLOYEE’S EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, FOR ALL
OF TIME UP TO AND INCLUDING THE DATE OF THE EXECUTION OF THIS AGREEMENT. 
EMPLOYEE FURTHER UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE IS
PROMISING NOT TO PURSUE OR BRING ANY SUCH LAWSUIT OR LEGAL CLAIM SEEKING
MONETARY OR OTHER RELIEF.

 

2.                     General Provisions.  This Agreement contains the entire
understanding and agreement between the Parties relating to the subject matter
of this Agreement, and supersedes any and all prior agreements or understandings
between the Parties pertaining to the subject matter hereof.  This Agreement may
not be altered or amended except by an instrument in writing signed by both
Parties.  Employee has not relied upon any representation or statement outside
this Agreement with regard to the subject matter, basis or effect of this
Agreement.  This Agreement will be governed by, and construed in accordance
with, the laws of the State of California, excluding the choice of law
rules thereof.  This Agreement will be binding upon and inure to the benefit of
the Parties and their respective representatives, successors and permitted
assigns.  If any one or more of the provisions of this Agreement, or any part
thereof, will be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement will not in any
way be affected or impaired thereby.

 

3.                     No Admission; Attorneys Fees.  Employee agrees that
nothing contained in this Agreement will constitute or be treated as an
admission of liability or wrongdoing by either Employee or the Company.  In any
action to enforce the terms of this Agreement, the prevailing Party will be
entitled to recover its costs and expenses, including reasonable attorneys’
fees.

 

4.                     ADEA Acknowledgement/Time Periods.  With respect to the
General Release in Section 1 of this Agreement, Employee agrees and understands
that by signing this Agreement, Employee is specifically releasing all claims
under the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621 et seq.  Employee acknowledges that he has carefully read and
understands this Agreement in its entirety and executes it voluntarily and
without coercion.

 

a.             Consideration Period.  Employee is hereby advised to consult with
a competent, independent attorney of Employee’s choice, at Employee’s expense,
regarding the legal effect of this Agreement before signing it.  Employee shall
have forty-five (45) days from receipt of this Agreement to consider whether to
execute it, but Employee may voluntarily choose to execute this Agreement before
the end of the forty-five (45) day period.

 

B-4

--------------------------------------------------------------------------------



 

b.             Revocation Period.  Employee understands that Employee has seven
(7) days following his execution of this Agreement to revoke it in writing, and
that this Agreement is not effective or enforceable until after this seven
(7) day period has expired without revocation.  If Employee wishes to revoke
this Agreement after signing it, Employee must provide written notice of
Employee’s decision to revoke the Agreement to the Company, Attention: [Company
representative name, address and email address], by no later than 12:01 a.m. on
the eighth (8th) calendar day after the date by which Employee has signed this
Agreement (the “Revocation Deadline”).

 

5.                     Execution.  Employee understands and agrees that this
Agreement shall be null and void and have no legal or binding effect whatsoever
if: (1) Employee signs but then timely revokes the Agreement before the
Revocation Deadline or (2) the Agreement is not signed by Employee on or before
the forty-fifth (45th) day after Employee receives it.

 

[SIGNATURE PAGE FOLLOWS]

 

B-5

--------------------------------------------------------------------------------



 

BY SIGNING BELOW, EMPLOYEE REPRESENTS AND WARRANTS THAT EMPLOYEE HAS FULL LEGAL
CAPACITY TO ENTER INTO THIS AGREEMENT, EMPLOYEE HAS CAREFULLY READ AND
UNDERSTANDS THIS AGREEMENT IN ITS ENTIRETY, HAS HAD A FULL OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY OF EMPLOYEE’S CHOOSING, AND HAS EXECUTED THIS
AGREEMENT VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, has agreed to
the terms and conditions of this Agreement as of the date set forth below.

 

 

EMPLOYEE:

 

 

 

 

 

[             ]

 

 

 

Date:                  , 20

 

B-6

--------------------------------------------------------------------------------



 

ELECTION TO EXECUTE PRIOR TO EXPIRATION
OF 45-DAY CONSIDERATION PERIOD

 

I, [             ], understand that I have forty-five (45) days within which to
consider and execute the attached Waiver and General Release Agreement. 
However, after having an opportunity to consult counsel, I have freely and
voluntarily elected to execute the Waiver and General Release Agreement before
such forty-five (45) day period has expired.

 

 

 

 

 

Date

 

Signature

 

B-7

--------------------------------------------------------------------------------